           Case 1:20-cv-10071-RGS Document 5 Filed 02/18/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


Ryan Tyler Kilby

              Plaintiff

      v.                                               Civil Action No. 20-10071-RGS

Fall River Police Department, et al.

              Defendants


                                ORDER OF DISMISSAL

                                   February 18, 2020

STEARNS, D.J.

      In accordance with the court’s Order [Dkt #4] issued on February 18, 2020, it is

ORDERED that the above-entitled action be, and hereby is, dismissed without

prejudice.



                                                             By the court,

                                                             /s/ Arnold Pacho
                                                             Deputy Clerk
